 



Exhibit 10.2
Salary and Annual Incentive Compensation to be Earned in 2006 and Long-Term
Incentive Compensation to be Earned in 2006-08
Salary

          Name   Salary (as of April 1, 2006)
Raj L. Gupta
  $ 1,005,000  
Alan E. Barton
  $ 430,000  
Pierre R. Brondeau
  $ 430,000  
Jacques M. Croisetiere
  $ 430,000  
Robert A. Lonergan
  $ 380,600  

Annual Incentive Compensation to Be Earned in 2006. For 2006, the Executive
Compensation Committee established a Return on Net Assets (RONA) goal as the
performance criterion to be used in determining corporate awards under the
Annual Incentive Plan. A graduated award schedule based on RONA performance will
pay executive officers from 0 to 150% of base salary depending on RONA
performance and job level.
Long-Term Incentive Compensation to Be Earned during 2006-08. For the 2006-08
performance cycle, the Executive Compensation Committee established performance
standards for the executive officers under the Long-Term Performance Share Plan.
Actual awards will be determined using three year average Return on Net Assets
(RONA) and three year relative Total Shareholder Return (TSR) as the performance
criteria. The payouts in number of shares shown in the Target column assume that
Rohm and Haas’s performance matches both the RONA target and the TSR of a peer
group of comparison companies. The payouts shown in the Threshold column
indicate the lowest possible payout (other than zero), representing 12.5% of the
target number of shares. The payouts shown in the Maximum column reflect the
highest potential payouts of 162.5% of the target number of shares. Future
payouts in the chart below are estimated using the average closing fair market
share price for the month of January 2006. Actual dollar value of payouts (which
will be paid half in stock and half in cash) will depend upon the average
closing fair market share price for the month of December 2008.

                                                              Estimated Future  
          Performance or   Payouts Under     Number of   Other Period  
Performance Share Plan     Shares, Units   Until Maturation   Threshold   Target
  Maximum Name   or Other Rights   or Payout   (# of shares)   (# of shares)  
(# of shares)
R. L. Gupta
  $ 1,920,250       12/31/2008       4,883       39,063       63,477  
A. E. Barton
    445,000       12/31/2008       1,132       9,052       14,710  
P. R. Brondeau
    445,000       12/31/2008       1,132       9,052       14,710  
J. M. Croisetiere
    445,000       12/31/2008       1,132       9,052       14,710  
R. A. Lonergan
    390,000       12/31/2008       992       7,934       12,893  

